               Case 2:21-cr-00043-TOR             ECF No. 3         filed 05/04/21     PageID.5 Page 1 of 1


                                              CHARGES AND PENALTIES

        CASE NAME: _______________________________
                   Mario Robert Crittenden (a/k/a "Chikio") CASE NO.                         2:21-CR-43-TOR-1
                                                                                            ______________________
                                                                                                              FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                    ✔
                                    1
                TOTAL # OF COUNTS: _______      _________FELONY     _________MISDEMEANOR    _________PETTY OFFENSE
                                                                                                     May 04, 2021
                                                                                                         SEAN F. MCAVOY, CLERK



Count            Statute                   Description of Offense                                    Penalty
                                                                           CAG not less than 10 years up to a life term; a fine not to
                                                                           exceed $10,000,000; not less than 5 years up to a life term
                                                                           of supervised release; a $100 special penalty assessment;
        21 U.S.C. §§ 841(a)(1),   Conspiracy to Distribute 50 Grams of     and denial of certain federal benefits pursuant to 21 U.S.C.
  1
        (b)(1)(A)(viii), 846      Actual (Pure) Methamphetamine            §§ 862 and 862A




        21 U.S.C. § 853           Forfeiture Allegations
